Citation Nr: 0622772	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  02-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a burst fracture of T3 as a result of a VA 
medical treatment during a 1999 hospitalization. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision.


FINDING OF FACT

The veteran has an additional disability which was caused by 
VA treatment and was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a burst fracture of T3 have been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. 38 U.S.C.A. § 1151 Claim

The veteran contends that on August 11, 1999, he sustained 
multiple orthopedic injuries and a pulmonary contusion as a 
result of falling off of a ladder.  He was admitted to 
Elberton Hospital and transferred to the Medical College of 
Georgia (MCG) in stable condition where it was determined 
that he had sustained a thoracic spine burst fracture, among 
other orthopedic injuries.  The veteran was transferred to 
the VA medical center (VAMC) on August 13, 1999, where he was 
placed in a brace.  On August 20, he was transferred into the 
ICU with respiratory distress.  On August 28 a thoracotomy 
was performed (during which the brace was removed); and on 
September 8 the veteran was transferred to a VA 
rehabilitation center with instructions to wear his brace for 
ambulation.  The veteran contends that VA overlooked the 
fracture of his spine which had been diagnosed at MCG, and 
that the subsequent removal of the brace for surgery caused 
him to develop a spinal cord injury which could have been 
avoided.
	
Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability were service 
connected.  A disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and 
either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

In April 2005, following a review of the veteran's entire 
file, including treatment records from Elberton Hospital, 
MCG, and the VAMC, and an examination of the veteran, an 
examiner explained that it was not clearly identifiable when 
the veteran's stable T3 compression fracture with an intact 
neurologic examination became an unstable fracture with 
neurologic deficits, and he hypothesized that it could have 
been related to either the positioning during the lung 
decortication, or to a gradual settling issue with the time 
spent in the ICU.  Regardless of the process though, the 
veteran wound up with acute kyphosis of the T3 level with 
complete T3 collapse and retropulsion into the canal with 
cord compression, which this examiner characterized as an 
event not reasonably foreseeable.  The rule of reasonable 
doubt mandates that when the evidence is in relative 
equipoise, that the benefit of the doubt be resolved in the 
veteran's favor.  Here, there are two plausible explanations 
for what might have caused the veteran's additional 
disability, and the examiner was not sure which the actual 
cause was.  As the potential causes are equally likely, 
reasonable doubt dictates that the veteran's additional 
disability was caused by VA treatment.  

The next question is whether the additional disability was 
either the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA or was an event not reasonably foreseeable.

The examiner opined that while the veteran's additional 
disability was not the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault, but it was an event that was not reasonably 
foreseeable.   As such, the veteran has satisfied the 
necessary criteria to prove a claim under 38 U.S.C.A. § 1151, 
and his claim is therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
burst fracture of the T3 as a result of a VA medical 
treatment during a 1999 hospitalization is granted. 


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


